Citation Nr: 1342340	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for osteochondroma of the distal left fibula with deformity, rated as 20 percent disabling prior to February 13, 2013, and as 30 percent disabling since February 13, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran later testified at a video conference hearing before the Board in September 2012.  

The Board remanded the Veteran's claim for additional development in November 2012.  At that time, the issue of entitlement to service connection for hepatitis C was also on appeal.  However, the Veteran was granted entitlement to service connection for hepatitis C in a March 2013 rating decision.  Therefore, this issue has been resolved and is no longer before the Board.  The Board also remanded the issues of entitlement to a rating in excess of 30 percent for adjustment disorder with depression, a rating in excess of 10 percent for left knee instability, a rating in excess of 10 percent for degenerative joint disease of the left knee, a rating in excess of 10 percent for left hip iliotibial band syndrome, and service connection for right hip disability for the issuance of a Statement of the Case.  However, in view of the fact that the Veteran did not file a Substantive Appeal as to these matters, they are not subjects for current appellate review.

The Veteran submitted a claim of entitlement to a total disability rating based on service-connected disabilities (TDIU) in July 2013.  The Veteran also submitted a claim of service connection for diabetes secondary to his service-connected left leg disabilities in July 2013.  It does not appear that these claims have been adjudicated by the agency of original jurisdiction (AOJ) and they are therefore referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is once again necessary before a decision on the merits of the claim can be reached.  

The Veteran submitted a copy of a statement dated in January 2013 which was originally submitted to his congressman.  The statement indicated that the Veteran had filed a claim for Social Security Administration (SSA) disability benefits and was seeking assistance expediting a favorable decision.  It is unclear whether the Veteran has been awarded SSA benefits and no records from the SSA have been requested.  As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The claim for an increased cannot be adjudicated until the SSA records are obtained or it is determined that they do not exist.   

VA outpatient treatment reports dated through November 2013 have been associated with the Veteran's electronic claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after November 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any VA treatment reports dated since November 2013.  

2.  Obtain any determinations rendered by the SSA and the medical records used to render those decisions. Make as many requests as are necessary to obtain the 
SSA records unless it is determined that the records sought do not exist or that further efforts to obtain the 
records would be futile.  If, after all procedurally appropriate actions to locate and secure the SSA records have been made and that further efforts to obtain the SSA records would be futile, make a formal finding to that effect.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental 
statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


